DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 2 March 2021.  Applicant’s amendment on 2 March 2021 amended Claims 1, 10, 19-21, 23, 24, and 26.  Currently Claims 1-27 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 2 March 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 10-11 that “the specification of the instant application makes it abundantly clear that the claimed invention is a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer readable storage media; and not a method of organizing human activity… consequently, the Office Action does not properly identify an abstract idea in the claims form the 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided in the previous Office Actin the independent claims 1, 10, and 19 recite a mental process: as drafted, the claim recites the limitation of analyzing information regarding human resources to generate a business insight which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the mere reciting a processor, display and medium nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor, display and medium language, the claim encompasses the user manually collecting information human resource data and generating business insight. The mere nominal recitation of a generic a processor, display and medium does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  As such the claims are viewed to merely be 

The Applicant argues on pages 11-12 and 13-14 that “in similar fashion to Core Wireless, Applicant’s claimed invention recites a graphical user interface of a display system.  Of note, there is no need for the claimed invention’s novelty and non-obviousness be resident in this at least one technological element… Core Wireless, Applicant’s claimed invention recites a particular manner by which data is accessed and limitation that restrain the type of data displayed.  The claimed invention is an improvement in the function of computers, particularly those with small screens.  The claimed invention enables a user to see the most relevant data and improves the speed of the user’s navigation through various views and windows”. 
The Examiner respectfully disagrees.
In response to the arguments as noted in the previous Office Action the Examiner Points out that with respect to the in Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for Enflsh, Thales, Visual Memory, and Finjan.
	With respect to the instant Application it is not viewed to be in-line with the Core Wireless Licensing case because the Core Wireless case provides the functionality of information regarding unlaunched applications.  Core Wireless provides a technical benefit in accessing and providing information about the closed applications allows for a display of information generated in a new way that was not done prior.  Specifically, the case sites “the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state”.  This utilization of specific data controlled in a particular state to generate information provided the improvement over prior systems, whereas the instant application does not provide a limited generation of particular state of information rather a generic collecting and displaying of analyzed information similar to the Electric Power Group case.  Furthermore in Core Wireless it was noted that “The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated”, further limited efficiency of the device by not wasting processing power or energy to move through multiple screens.  It is not viewed that the instant application provides a similar benefit and again proves that the instant application is not in-line with the Core Wireless case.  


The Applicant argues on pages 12-13 that “in similar fashion to Amdocs, all the independent claims as amended provide substantially more than the purported abstract ideas suggested by the Office Action.  In particular, all of the claims provide substantially more because they solve technical problems with novel and non-obvious combinations of elements that are not well understood, routine or conventional as demonstrated by the failure of the cited reference to show these elements”. 
The Examiner respectfully disagrees.
In response to the arguments as noted in the previous Office Action the Examiner points out that in the case of the AMDOCS (Israel) Limited v. OPENET TELECOM INC. it was discloses that the claims stated that “these components are arrayed in a distributed architecture that minimizes the impact on network and system resources. Id. at 3:56–65. Through this distributed architecture, the system minimizes network impact by collecting and processing data close to its source. Id. The system includes distributed data gathering, filtering, and enhancements that enable load distribution. Id. at 4:33–42. This allows data to reside close to the Id. at 4:35–39. Each patent explains that this is an advantage over prior art systems that stored information in one location, which made it difficult to keep up with massive record flows from the network devices and which required huge databases. See, e.g., id. at 4:39–42.  With respect to the instant application it is not clear there is a specific (method/system/computer readable medium) of managing data in such specificity to align with the AMDOCS (ISRAEL) case.  As the instant application’s claims are viewed as the merely the manipulation or reorganization of data and the claims in the instant application do not use limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice therefore they are viewed as an abstract idea that does not amount to significantly more and therefore non-statutory.  Therefore the rejection is maintained.

Response to Arguments

The remaining Applicant's arguments filed 2 March 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements (1-27) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-9) is/are directed to a method, claim(s) (10-18) is/ are directed to a system, and claims(s) (19-27) is/are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-24 recite(s) a mental process. Specifically the independent claims 1, 10, and 19 recite a mental process: as drafted, the claim recites the limitation of analyzing information regarding human resources to generate a business insight which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, display and medium 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2



The claim recites the additional element(s): that a processor is used to perform the identifying, applying, identifying, creating, analysis and generating steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the analysis of datasets and generating business insight into the set of business metrics). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): presenting performs the identifying, applying, identifying, creating, analysis and generating steps.  The identifying, applying, identifying, creating, analysis and generating steps is recited at a high level of generality (i.e., as a general means of gathering data to determine business insights), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The network appliance that performs the comparison step is also recited at a high level of generality, and merely automates the 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.



Thus the claims recites an abstract idea directed to a mental process (i.e. analysis of datasets and generating business insight into the set of business metrics).  Using a computer to identifying, applying, identifying, creating, applying, generating, and presenting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The analysis of datasets and generating business insight into the set of business metrics would clearly be to a mental activity that a company would go through in order to generate a business insight into the set of business metrics.  The specification makes it clear that the claimed invention is directed to the mental activity of data gathering and data analysis to determine how to determine based on stored data a business insight based on business metrics of an organization:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2, 3, 5-7, 11, 12, 14-16, 20, 21, and 23-25 recite limitations which further limit the claimed analysis of data.

Claims 4, 8, 13, 17, 22, and 26 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Treiser which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 9, 18, and 27 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on an analysis of datasets and generating business insight into the set of business metrics.  This is not a technical or technological problem but is rather in the realm of business analysis and therefore an abstract idea.

Step 2B

The claim(s) 1-27 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15, 17-24. 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treiser (U.S. Patent Publication 2018/0114238 A1) in view of Miller et al. (U.S. Patent 8,571,909 B2) (hereafter Miller) in further view of Tepper et al. (U.S. Patent Publication 209/0319344 A1) (hereafter Tepper).

Referring to Claim 1, Treiser teaches a method for digitally presenting statistically-relevant business insights into a set of business metrics for an organization, the method comprising:

identifying, by a computer system, a set of organizational characteristics from human resources data of employees of a plurality of organizations (see; par. [0084] of Treiser teaches identify related characteristics of a worker that impact, how the par. [0087] the business metrics of the business are affected by the individuals, additionally par. [0159] teaches the tracking of employee characteristics in order to identify progression and development based on characteristics including characteristics related to human resource related skills supporting characteristics of workers (i.e. human resources) being identified and impacting the business).

applying, by a panel generator of the computer system, a selected inclusion criteria to the set of organizational characteristics to identify a set of candidate organizations (see; par [0074] of Treiser teaches discloses that characteristics of workers can be identified, par. [0159] then discloses tracking of employee characteristics in order to identify progression and development based on characteristics including characteristics related to human resource related skill, and then par. [0087]-[0091] teaches determining if a user characteristics is connected to business goals and making adjustment to the workers accordingly).

applying, by an insight engine the computer system, the fixed panel to the human resources data of employees of a plurality of organizations to create an analysis dataset, wherein the analysis dataset consists of human resources data of employees of the benchmark organizations (see; par. [0159] of Treiser teaches tracking employee characteristics in order to identify progression and development based on characteristics including characteristics related to human related skills, this is seen in par. [0087]-[0091] which teaches determining if a user characteristics is connected to business goals and making adjustment to the workers accordingly.  Additionally par. [0159] teaches determination of the impact of user characteristics to the business as well as comparing to benchmark data of other companies).



Miller teaches creating, by the computer system, a fixed panel of the benchmark organizations (see; Figure 11 of Miller peer benchmark data collected from Public networks, col. 5, lines (52-58) teaches the collection of the peer data that is then used for, col. 11, lines (38-51) the creating of from the peer institution benchmark for performance data), and
generating, by an insight engine the computer system, a business insight into the set of business metrics for the organization based on the analysis dataset (see; Figure 7A of Miller teaches an example of business insight with respect to measured metrics from the organization based on analyzed data, that is then displayed Figure 7C an example of the insight), and
digitally presenting, by the computer system, the business insight (see; Figure 7C of Miller teaches a visual example of the business insight).

The Examiner notes that Treiser teaches similar to the instant application teaches determining relationship values of business metrics of the organization based on worker characteristics. Specifically, Treiser teaches and as it comparable in certain respects to the instant application based on statistical information providing business insights of the impact of workers on business metrics it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Miller provides business intelligence system and method utilizing multidimensional analysis of a plurality of transformed and scaled data streams and as it is comparable in certain respects to Treiser which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Treiser discloses statistical information providing business insights of the impact of workers on business metrics.  However, Treiser fails to disclose creating, by the computer system, a fixed panel of the benchmark organizations, generating, by the computer system, a business insight 

Miller discloses creating, by the computer system, a fixed panel of the benchmark organizations, generating, by the computer system, a business insight into the set of business metrics for the organization based on the analysis dataset, and digitally presenting, by the computer system, the business insight.

It would be obvious to one of ordinary skill in the art to include in the business analysis (system/method/apparatus) of Treiser that creating, by the computer system, a fixed panel of the benchmark organizations, generating, by the computer system, a business insight into the set of business metrics for the organization based on the analysis dataset, and digitally presenting, by the computer system, the business insight as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Treiser and Miller teach the collection of information regarding human resource and analyzing it to determine impact on the business and they do not contradict or diminish the other alone or when combined.

Treiser in view of Miller does not explicitly disclose the following limitation, however,

Tepper teaches identifying, by a panel generator of the computer system, a plurality of benchmark organizations from the set of candidate organizations comprising identifying an underrepresented trait based on a distribution imbalance in an organizational characteristic for the set of candidate organizations (see; par. [0053] of Tepper teaches that based on a variance across organizations the employment of predicting characteristics of the different organization based on the human assets associated with the organizations, par. [0058] which includes based on aggregated data that ability to use benchmark data to identify performance opportunities for an organization as a whole, par. [0027] and this includes personality traits, that are derived from states such as situational data and contextual data (i.e. underrepresented trait), par. [0053] which when correlated point to performance differences 
		
The Examiner notes that Treiser teaches similar to the instant application teaches determining relationship values of business metrics of the organization based on worker characteristics. Specifically, Treiser teaches and as it comparable in certain respects to the instant application based on statistical information providing business insights of the impact of workers on business metrics it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Miller provides business intelligence system and method utilizing multidimensional analysis of a plurality of transformed and scaled data streams and as it is comparable in certain respects to Treiser which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Tepper teaches an assessment of sales force personnel for improvement of sales performance and as it is comparable in certain respects to Treiser and Miller which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Treiser and Miller discloses statistical information providing business insights of the impact of workers on business metrics.  However, Treiser and Miller fails to disclose identifying, by a panel generator of the computer system, a plurality of benchmark organizations from the set of candidate organizations comprising identifying an underrepresented trait based on a distribution imbalance in an organizational characteristic for the set of candidate organizations. 

Tepper discloses identifying, by a panel generator of the computer system, a plurality of benchmark organizations from the set of candidate organizations comprising identifying an underrepresented trait based on a distribution imbalance in an organizational characteristic for the set of candidate organizations.




	Referring to Claim 2, see discussion of claim 1 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser further discloses a method having the limitations of:

identifying a the set of benchmark organizations from the set of candidate organizations, wherein the set of benchmark organizations does not have the underrepresented trait of the organizational characteristic (see; par. [0087]-[0091] of Treiser teaches identifying business metrics based on user characteristics, and par. [0159] further discloses identifying user characteristics and impact to business and comparing the data to benchmark data of other companies).


	Referring to Claim 3, see discussion of claim 1 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser further discloses a method having the limitations of:

identifying the set of organizational characteristics from the human resources data of employees of the plurality of organizations, wherein the organizational characteristics are selected from a payroll services beginning date, a payroll services ending date, an industry of the organization, a sub industry of the organization, a geographic region of the organization, a number of employees of the organization, a Collection of Job Codes of the organization, a Range of Salary Amounts of the organization, and a Range of Part-Time to Full-Time Employees of the organization (see; Figure 29 and par. [0161] of Treiser teaches characteristics that are identified with respect to human resources including geographic information, par. [0103] specific users associated with characteristics, par. [0113] payroll, and par. [0146] taking into account the industry).

	While claim 3 does not teach every item listed in the claim Treiser does teach multiple organization characteristics, the Examiner notes that the characteristics are non-functional data and the claimed limitation does not care what all the specific organization characteristics are.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 

	
	Referring to Claim 4, see discussion of claim 1 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser further discloses a method having the limitations of:

the selected inclusion criteria is at least one organizational characteristic selected from the set of organizational characteristics identified from the human resources data of employees of the plurality of organizations (see; par. [0113] of Treiser teaches as part of the criteria an organizational characteristic that is related to human resources data includes a criteria such as payroll data).


	Referring to Claim 5, see discussion of claim 4 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser does not explicitly disclose a method having the limitations of, however

Miller teaches generating a set of distributions for a set of facts of human resources data based on the selected Inclusion criteria (see; Figure 7a and Figure 7c of Miller teaches an example of a generation of set of distributions for set of metrics related to data including resources data representing multiple criteria’s).

The Examiner notes that Treiser teaches similar to the instant application teaches determining relationship values of business metrics of the organization based on worker characteristics. Specifically, Treiser teaches and as it comparable in certain respects to the instant application based on statistical information providing business insights of the impact of workers on business metrics it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Miller provides business intelligence system and method utilizing multidimensional analysis of a plurality of transformed and scaled data streams and as it is comparable in certain respects to Treiser which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Treiser discloses statistical information providing business insights of the impact of workers on business metrics.  However, Treiser fails to disclose generating a set of distributions for a set of facts of human resources data based on the selected Inclusion criteria.

Miller discloses generating a set of distributions for a set of facts of human resources data based on the selected Inclusion criteria.

It would be obvious to one of ordinary skill in the art to include in the business analysis (system/method/apparatus) of Treiser that generating a set of distributions for a set of facts of human resources data based on the selected Inclusion criteria as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Treiser and Miller teach the collection of information regarding human resource and analyzing it to determine impact on the business and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 4 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser does not explicitly disclose a method having the limitations of, however

Miller teaches Generating a set of Statistics for the set of organizational characteristics in relation to the set of distributions (see; col. 2, lines (26-42) of Miller teaches generating statistics as part of multi-dimensional analysis of data to determine business intelligence of an organization which can then be displayed for a user Figure 7C as a visual distribution).

The Examiner notes that Treiser teaches similar to the instant application teaches determining relationship values of business metrics of the organization based on worker characteristics. Specifically, Treiser teaches and as it comparable in certain respects to the instant application based on statistical information providing business insights of the impact of workers on business metrics it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Miller provides business intelligence system and method utilizing multidimensional analysis of a plurality of transformed and scaled data streams and as it is comparable in certain respects to Treiser which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is 

Treiser discloses statistical information providing business insights of the impact of workers on business metrics.  However, Treiser fails to disclose Generating a set of Statistics for the set of organizational characteristics in relation to the set of distributions.

Miller discloses Generating a set of Statistics for the set of organizational characteristics in relation to the set of distributions.

It would be obvious to one of ordinary skill in the art to include in the business analysis (system/method/apparatus) of Treiser that generating a set of Statistics for the set of organizational characteristics in relation to the set of distributions as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Treiser and Miller teach the collection of information regarding human resource and analyzing it to determine impact on the business and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser further discloses a method having the limitations of:

performing, by the computer system, an operation for the organization based on the business insight, wherein the operation is enabled based on the business insight (see; par. [0087]-[0091] of Treiser teaches identifying, organizing describing, and visualizing relationships 


	Referring to Claim 9, see discussion of claim 1 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser further discloses a method having the limitations of:

the operation includes at least one of hiring operations, benefits administration operations, payroll operations, performance review operations, forming teams for new products, and assigning research projects (see; par. [0087]-[0091] of Treiser teaches determining if a user can meet a business goal, par. [0130] determining if the impact of a selected user on performance goals based on the ongoing measurement of user characteristics linked to the business metrics, which allows for better future selecting (i.e. hiring decisions) of people for the organization).


	Referring to Claim 10, Treiser in view of Miller in further view of Tepper teaches a computer system.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions;

a hardware processor (see; par. [0108] of Treiser teaches a processor).

a display system (see; par. [0262] of Treiser teaches a display).

an insight engine in communication with the hardware processor and the display system, wherein the insight engine (see; par. [0133] of Treiser teaches the communication of business related data using a par. [0108] processor, and a par. [0262] of a display).


	Referring to Claim 11, see discussion of claim 10 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 2, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 12, see discussion of claim 10 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 3, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 13, see discussion of claim 10 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 4, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 14, see discussion of claim 13 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 5, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 15, see discussion of claim 14 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 15 recites the same or similar 

	Referring to Claim 17, see discussion of claim 10 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claim 8, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 18, see discussion of claim 17 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 19, Treiser in view of Miller in further view of Tepper teaches a computer program product.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions;

a non-transitory computer readable storage medium (see; par. [0083] of Treiser teaches using a non-transitory storage medium);

	Referring to Claim 20, see discussion of claim 19 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 20 recites the same 

	Referring to Claim 21, see discussion of claim 19 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 21 recites the same or similar limitations as those addressed above in claim 3, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 22, see discussion of claim 19 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 22 recites the same or similar limitations as those addressed above in claim 4, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 23, see discussion of claim 22 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 23 recites the same or similar limitations as those addressed above in claim 5, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 24, see discussion of claim 23 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 24 recites the same or similar limitations as those addressed above in claim 6, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 26, see discussion of claim 19 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 26 recites the same or similar limitations as those addressed above in claim 8, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 27, see discussion of claim 26 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 27 recites the same or similar limitations as those addressed above in claim 9, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 9.


Claims 7, 16, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treiser (U.S. Patent Publication 2018/0114238 A1) in view of Miller et al. (U.S. Patent 8,571,909 B2) (hereafter Miller) in further view of Tepper et al. (U.S. Patent Publication 209/0319344 A1) (hereafter Tepper) in further view of Zarb (U.S. Patent Publication 2004/0039619 A1).

	Referring to Claim 7, see discussion of claim 6 above, while Treiser in view of Miller in further view of Tepper teaches the method above, Treiser in view of Miller in further view of Tepper does not explicitly disclose a method having the limitations of, however.

Zarb teaches the set of statistics comprises at least one of an absolute difference, a percentage difference, a Z-score, a p-value, a percentile rank, and combinations thereof (see; par. [0136] of Zarb teaches statistics related to business strategy of an organization is calculated based on percentage difference).

The Examiner notes that Treiser teaches similar to the instant application teaches determining relationship values of business metrics of the organization based on worker characteristics. Specifically, Treiser teaches and as it comparable in certain respects to the instant application based on statistical information providing business insights of the impact of workers on business metrics it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Miller provides business intelligence system and method utilizing multidimensional analysis of a plurality of transformed and scaled data streams and as it is comparable in certain respects to Treiser which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Tepper teaches an assessment of sales force personnel for improvement of sales performance and as it is comparable in certain respects to Treiser and Miller which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Zarb facilitating an analysis of an organization providing statistical analysis and as it is comparable in certain respects to Treiser, Miller, and Oehrle which determining relationship values of business metrics of the organization based on worker characteristics as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Treiser, Miller, and Tepper discloses statistical information providing business insights of the impact of workers on business metrics.  However, Treiser, Miller, and Tepper fails to disclose the set of statistics comprises at least one of an absolute difference, a percentage difference, a Z-score, a p-value, a percentile rank, and combinations.

Zarb discloses the set of statistics comprises at least one of an absolute difference, a percentage difference, a Z-score, a p-value, a percentile rank, and combinations.




	Referring to Claim 16, see discussion of claim 15 above, while Treiser in view of Miller in further view of Tepper teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 7, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 25, see discussion of claim 24 above, while Treiser in view of Miller in further view of Tepper teaches the computer program product above Claim 25 recites the same or similar limitations as those addressed above in claim 7, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 7.
	
Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Rosenthal et al. (U.S. Patent Publication 2008/0015912 A1) discloses systems and methods for workforce management.
Lawrence (U.S. Patent 10,621,535 B1) discloses a method and apparatus to onboard resources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623